DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 19-20, drawn to a mechanical interlock comprising an interlock latch.
Group II, claim(s) 10-18, drawn to a mechanical interlock comprising a magnet and sensor arrangement.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a mechanical interlock comprising: an enclosure; a connector at least partially received within the enclosure for selectively receiving a plug; a load switch positioned within the enclosure, the load switch arranged and configured to selectively supply power to the connector; a handle assembly operatively associated with the enclosure, the handle assembly being selectively movable between an ON position and an OFF position to selectively energize and deenergize the load switch; a shaft for rotationally coupling the handle assembly to the load switch.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sandor (US 5,680,926).  Sandor discloses a mechanical interlock (10; figures 1-4) comprising: an enclosure (12); a connector (14) at least partially received within the enclosure (as shown; figures 2-4) for selectively receiving a plug (for selectively receiving a plug 20; figures 1-4; column 5, lines 1-5); a load switch (220) positioned within the enclosure (as shown; figures 2-4), the load switch arranged and configured to selectively supply power to the connector (the switch 220 selectively supplies electrical power to the electrical connector assembly 14; abstract; column 5, lines 30-35; column 17, lines 1-10); a handle assembly (240) operatively associated with the enclosure (as shown; figures 1-4), the handle assembly being selectively movable between an ON position and an OFF position to selectively energize and deenergize the load switch (the handle 240 moves between “on”
and “off’ positions to selectively energize the switch 220; abstract; column 1, lines 10-20; column 11, lines 55-65); a shaft (242) for rotationally coupling the handle assembly to the load switch (first shaft portion 270 of operating shaft 242 is coupled for rotation with the handle 240 and second shaft portion 274 of operating shaft 242 is coupled to the lobed shaft 226 of the switch mechanism 220 for rotation; figures 4, 27; column 13, lines 30-50; column 14, lines 25-40).
During a telephone conversation with Giuseppe Molaro on 7/7/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim 1 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim 1.  Upon the indication of allowability of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  It should avoid using phrases which can be implied, such as, “is disclosed.” 

Drawings
The drawings are objected to because they have elements shown in cross section which are not properly crosshatched.  Insulating members shown in cross section should be properly crosshatched.   See for example Figure 11.  It is brought to applicant’s attention that the conventional crosshatch for insulating members shown in cross section consist of lines of two different thicknesses alternatively disposed.  

    PNG
    media_image1.png
    35
    156
    media_image1.png
    Greyscale

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandor et al. (US 5,680,926).  
Regarding claim 1, Sandor discloses a mechanical interlock comprising: an enclosure (24); a connector (112) at least partially received within the enclosure for selectively receiving a plug; a load switch (16) positioned within the enclosure, the load switch arranged and configured to selectively supply power to the connector; a handle assembly (240, 272) operatively associated with the enclosure, the handle assembly being selectively movable between an ON position and an OFF position to selectively energize and deenergize the load switch; a shaft (226) for rotationally coupling the handle assembly to the load switch; and an interlock latch (114, 244) arranged and configured to be operatively associated with the connector and the handle assembly, the interlock latch movable between a first position (Fig. 21)and a second position (Fig. 22), wherein, when in the first position, the interlock latch prevents rotation of the handle assembly, and when in the second position, the interlock latch enables rotation of the handle assembly so that the handle assembly can be moved from the OFF position to the ON position.  
Regarding claim 2, Sandor discloses the interlock latch including a first end (at 114) and a second end (at 422, 304), the first end being arranged and configured to contact the plug upon insertion of the plug into the connector so that the interlock latch is moved from the first position to the second position via insertion of the plug into the connector.  
Regarding claim 3, Sandor discloses the shaft including a handle portion (270) operatively coupled to the handle assembly and a switch portion (274) operatively coupled to the load switch, the handle portion being operatively coupled to the switch portion, the second end of the interlock latch being selectively coupled to the handle portion so that, when the interlock latch is in the first position, the second end of the interlock latch engages the handle portion so that rotation of the handle portion and the handle assembly is prevented, and, when the interlock latch is in the second position, the second end of the interlock latch is decoupled from the handle portion so that rotation of the handle portion and the handle assembly is permitted.  
Regarding claim 4, Sandor discloses the interlock latch including an opening (under 306, in Fig. 21) that the handle portion (part of 284) passes through.  
Regarding claim 5, Sandor discloses the second end of the interlock latch including a key (304) and the handle portion includes a slot (282), the key being received within the slot formed in the handle portion when the interlock latch is in the first position.  
Regarding claim 6, Sandor discloses the key including at least one of sloped sides and rounded corners for interacting with the slot formed in the handle portion.  
Regarding claim 7, Sandor discloses a slider plate (248) and a latch spring (114, 246), the slider plate movable from a first position to a second position via rotation of the handle assembly from the OFF position to the ON position, wherein, when the slider plate is in the second position, the latch spring engages the plug inserted into the connector so that removal of the plug is prevented.  
Regarding claim 8, Sandor discloses the latch spring coupled to the enclosure, the latch spring and the enclosure each including a key arranged and configured to secure a desired orientation of the latch spring relative to the enclosure.  
Regarding claim 9, Sandor discloses the key formed on the enclosure including one or more bosses (68) and the key formed on the latch spring includes one or more holes (not labeled), the one or more holes being arranged and configured to receive the one or more bosses, respectively, when the latch spring is properly positioned within the enclosure.  

Regarding claim 19, Sandor discloses a mechanical interlock comprising: an enclosure (24); a connector (110) at least partially received within the enclosure for selectively receiving a plug; a load switch (16) positioned within the enclosure, the load switch arranged and configured to selectively supply power to the connector; a handle assembly (18, 272) operatively associated with the enclosure, the handle assembly being selectively movable between an ON position and an OFF position to selectively energize and deenergize the load switch; a shaft (226) for rotationally coupling the handle assembly to the load switch; an interlock latch (244, 114) arranged and configured to be operatively associated with the connector and the handle assembly, the interlock latch movable between a first position (Fig. 21) and a second position (Fig. 22), wherein, when in the first position, the interlock latch prevents rotation of the handle assembly, and when in the second position, the interlock latch enables rotation of the handle assembly so that the handle assembly can be moved from the OFF position to the ON position; and32WO 2020/106535PCT/US2019/061362 a plug connector (248, 114) arranged and configured to prevent the plug from being removed from the connector when the handle assembly is in the ON position.  
Regarding claim 20, Sandor discloses the plug connector including a slider plate (248) and a latch spring (114, 246), the slider plate is movable from a first position to a second position via rotation of the handle assembly from the OFF position to the ON position, wherein, when the slider plate is in the second position, the latch spring engages the plug inserted into the connector so that removal of the plug is prevented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833